Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

Applicant's amendments and accompanying remarks filed on July 15, 2021 have been entered and considered. Claims 1 – 13, 15 - 17, 20 – 22 and 24 are pending in this application. In view of amendment, and after careful consideration of Applicant’s arguments, the examiner has maintained the 103 rejections over Chen in view of Yamamoto as detailed in Office action dated March 15, 2021. The invention as currently claimed is not found to be patentable for reasons herein below.  
 
Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 – 3, 5 – 11, 16, 20 – 22 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. CN 103388193 A (Chen) in view of Yamamoto et al JP 55056154 A (Yamamoto). Machine Translation of the Chen reference, and English abstract of the Yamamoto reference is relied upon herein. 

Considering claims 1 – 3, 5 – 10, 16 and 20 – 21, Chen teaches a synthetic fiber comprising 2.8 – 4.8 % of silica aerogel and 95.2 – 97.2 % of polymer material, such as polyester, polyamide or polypropylene resin. Further, although Chen teaches that the aerogel is a silica aerogel powder MCF 40 Type SiO2 Aerogel Powder, Inc.; it appears to be silent regarding the particle size average of said aerogel. However, Yamamoto teaches a transparent composition comprising a polyester, a plasticizer, and silica aerogel of average particle size lower than 5 microns. Furthermore, Yamamoto teaches that aid composition has excellent mechanical properties. Therefore, it would have been obvious to one of skill in the art before the effective filing date of this application to select Yamamoto’s silica aerogel as the aerogel component in Chen’s synthetic fiber when it is desired to provide the fiber with excellent mechanical properties. Chen teaches that the synthetic fibers are intend to be used in quilts or sleeping bags. 
Titanium Metals Corp. of America v. Banner, 778 F.2d 775,227 USPQ 773 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium.).  
Alternatively, it would have been obvious to one of ordinary skill in the art at the time the invention was made to optimize the % content of aerogel particles since it has been held that, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA  

Considering claim 11, Chen teaches in Example I the use of polyethylene terephthalate as the fiber forming resin.   

Considering claims 22 and 24, Chen teaches that the method of making the fibers include the steps of mixing the aerogel powder with the resin, and mixing and granulating in a mixer; followed by melt spinning the masterbatch of the previous step .

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. CN 103388193 A (Chen) in view of Yamamoto et al JP 55056154 A (Yamamoto) and further in view of Scheuerman et al. US 3,544,422 (Scheuerman). Machine Translation of the Chen reference, and English abstract of the Yamamoto reference is relied upon herein. 

Considering claim 4, Chen in view of Yamamoto is relied upon as set forth above in the rejection of claim 1. Further, said prior art combination does not recognize that the fibers are siliconized. However, Scheuerman teaches that characteristics achieved by siliconizing fibers are most desired in filling materials for pillows, quilts, sleeping bags, insulated garments and the like, are high bulk, bulk stability, and resilience. A high degree of bulk stability is needed so that the article will readily retain its original shape and thus provide maximum cushioning and insulating properties. Therefore, it would have been obvious to one of skill in the art before the effective filing date of this application to siliconize Chen’s fibers when it desired to improve the bulk of said fibers. 

Claims 12 – 13, 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. CN 103388193 A (Chen) in view of Yamamoto et al JP 55056154 A (Yamamoto) and further in view of Aldrich US 4,400,426 (Aldrich). Machine . 

Considering claim 12 - 13, 15 and 17, Chen in view of Yamamoto is relied upon as set forth above in the rejection of claim 1. Further, said prior art combination does not recognize the claimed fibers are used in batting, denier of the filament or the length of the fiber, or that the fibers are crimped. However, Aldrich teaches a thermal insulation material, which comprises a treated batting formed from a carded web containing at least synthetic fiber staples. The latter is formed from crimped polyester filaments having a denier of 1 - 6 per filament. Therefore, it would have been obvious to one of skill in the art before the effective filing date of this application to use Chen’s fiber at a denier, having a staple crimp configuration in Aldrich’s batting when it desired to provide the batting with good heath insulation properties. 

Response to Arguments

Applicant's amendments and accompanying remarks filed on July 15, 2021 have been entered and considered. In view of amendment, and after careful consideration of Applicant’s arguments, the examiner has maintained the 103 rejections over Chen in view of Yamamoto as detailed in Office action dated March 15, 2021. The invention as currently claimed is not found to be patentable for reasons herein above. 

Applicant’s arguments have been fully considered but they found to be not persuasive for the following reasons. 

Applicant contends that Chen attributes its disclosed range for aerogel as imparting desirable characteristics, including sweat adsorptive action, and a coefficient of heat conductivity that it is reduced to 0.015 to 0.02 w/m*k. Since Chen requires more aerogel than is permitted by amended claim 1the reference does not render obvious the invention of amended claim 1. Further, Applicant argues that a modification of Chen, by lowering the content of aerogel particles would destroy the intended purpose.

In response, the examiner submits that said arguments are based on a misinterpretation of Chen’s disclosure. As it is clearly disclosed in the examples, Chen’s objective is to lower the heat conductivity BY 0.015 to 0.02 w/m*k. Therefore, the rejection statements as presented above are very reasonable, and do not destroy Chen’s intended purpose. The rejection is proper and it is maintained.     

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ricardo E. Lopez whose telephone number is 571-270-1150.  The examiner can normally be reached Monday to Friday from 8:30 AM to 5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-270-2150.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/REL/
Ricardo E. Lopez
Patent Examiner, Art Unit 1786





/MARLA D MCCONNELL/Supervisory Patent Examiner, Art Unit 1789